Citation Nr: 1312227	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim.

In an April 2010 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2012 supplemental statement of the case (SSOC).  The Veteran's claim was again remanded for development in an April 2012 Board decision.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC issued an SSOC in January 2013 and the Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's sleep apnea not manifested in service or until years later and is not otherwise attributable to his active service.

3.  The Veteran's sleep apnea is not caused or aggravated by his service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).
2.  Sleep apnea is not proximately due to, or aggravated by, the Veteran's service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the current claim, a letter dated in January 2007 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  Specifically, he  was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to service connection on a secondary basis the Veteran had actual knowledge of the information and evidence necessary to substantiate the claim under that theory.  He submitted specifically tailored argument regarding secondary service connection and it is apparent that it has been understood how to substantiate that type of claim.  Moreover, the claim was readjudicated in the February 2012 and January 2013 SSOCs.  Thus, any timing error for notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Therefore, a remand for further notification is not necessary.

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.

There is no indication that any additional action is needed to comply with the duty to assist.  Pursuant to the April 2012 Board Remand, the Veteran was afforded a VA examination in May 2012 as to his pending claim.  The medical opinion expressed by the May 2012 VA examiner reflects that the examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion which appears to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2012)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

Here, the Veteran has asserted entitlement to service connection for sleep apnea, which he contends is due to his military service.  He alternatively argues that his sleep apnea is aggravated by his service-connected allergic rhinitis.  The Board notes that the Veteran has also contended that his sleep apnea is due to sinusitis.  However, the Veteran is only service-connected for allergic rhinitis (see the January 2013 rating decision) and, therefore, a claim of entitlement to service connection as secondary to nonservice-connected sinusitis cannot be sustained.

The Veteran's STRs are negative for complaints of or treatment for sleep apnea.  The Board recognizes that the Veteran was treated for complaints of nasal congestion in service and was diagnosed with allergic rhinitis.  See the STRs dated September 1978 and August 1979.  An x-ray of the paranasal sinuses performed in September 1979 revealed normal paranasal sinuses.  The Veteran's September 1979 separation examination was pertinently absent for a diagnosis of sleep apnea.  Notably, however, there was a notation of occasional shortness of breath secondary to low hemoglobin with no complications and no sequelae.

Post-service treatment records dated January 2006 document a diagnosis of sleep apnea.  A January 2007 VA treatment note indicated that the Veteran had used a continuous positive airway pressure (c-pap) machine for four years.  Another January 2007 VA treatment record documented the Veteran's "long history of obstructive sleep apnea."

The Veteran was afforded a VA examination in June 2010 at which time the VA examiner noted the Veteran was diagnosed with sleep apnea following a sleep study performed in 1991.  In an August 2011 VA addendum opinion, the examiner indicated that "[t]he Veteran does have obstructive sleep apnea and uses a c-pap machine.  Upon review of the claims file, I do not find evidence that [this] diagnosis [is] related to his service time."  In an additional addendum opinion dated December 2011, a different VA physician opined that "[t]here is no evidence that...the obstructive sleep apnea can be tied to his military service."

Critically, however, in the August 2011 and December 2011 VA addendum opinions, the examiners provided no rationale to support the conclusions rendered therein.  See Nieves-Rodriguez, 22 Vet. App. at 295; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).
As indicated above, the Veteran was afforded another VA examination in May 2012, pursuant to the April 2012 Board Remand.  The examiner concluded that, with respect to the currently diagnosed obstructive sleep apnea, "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that "[t]he Veteran presently has sleep apnea; however, there is no evidence that he had symptoms of sleep apnea while in service in the military.  Therefore, his present condition of sleep apnea less likely than not [was] incurred in or is a result of his military service."  As to the question of secondary service connection, the examiner concluded that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained, "[t]he Veteran had signs and symptoms of rhinitis while serving in the military.  Sleep apnea is not caused by rhinitis."

Crucially, the Veteran has not produced a probative medical opinion to contradict the conclusions set forth by the May 2012 VA examiner concerning the issues of direct and secondary service connection.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his sleep apnea claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the May 2012 VA examination report stands essentially unchallenged as competent and probative medical evidence on these crucial questions of medical nexus and aggravation.

As indicated above, the Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms, such as sleep problems.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"); see also Barr, 21 Vet. App. 303, 312; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  See Buchanan, 451 F.3d at 1331-37; see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).

Therefore, to the extent that the Veteran is now claiming that his sleep apnea is the result of his military service or is caused or aggravated by his service-connected disabilities, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1).  The Board further observes that the Veteran's contentions in support of service connection are contradicted by the findings of the May 2012 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

To the extent that the Veteran is asserting that he has had sleep apnea since his active service, the Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  However, as indicated above, the medical evidence does not support a finding that the Veteran's sleep apnea manifested during his military service.  Significantly, the evidence in the claims file is against an association of the Veteran's diagnosed sleep apnea with his service.

Moreover, the United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in 38 C.F.R. § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for providing service connection for chronic diseases.").  As sleep apnea is not a chronic disease under 38 C.F.R. § 3.309(a), the Board finds as a matter of law that the Veteran may not establish continuity of symptomatology in lieu of medical nexus.  Accordingly, any arguments concerning the credibility of lay evidence of chronic sleep apnea symptoms since service are not a valid theory to support the claim.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the in-service medical evidence, the post-service treatment records, the May 2012 VA examination report, and the lay evidence presented by the Veteran, the Board finds that, for the reasons set forth above, the negative evidence is more persuasive.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea on both direct and secondary bases.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


